                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 1
                                                                  Mar 25, 2019
 2                                                                    SEAN F. MCAVOY, CLERK




 3

 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    ALEX G.,
                                                   NO: 1:18-CV-03034-FVS
 8                              Plaintiff,
                                                   ORDER GRANTING PLAINTIFF’S
 9          v.                                     MOTION FOR SUMMARY
                                                   JUDGMENT AND DENYING
10    COMMISSIONER OF SOCIAL                       DEFENDANT’S MOTION FOR
      SECURITY,                                    SUMMARY JUDGMENT
11
                                Defendant.
12

13         BEFORE THE COURT are the parties’ cross-motions for summary

14   judgment. ECF Nos. 12, 17. This matter was submitted for consideration without

15   oral argument. Plaintiff is represented by attorney D. James Tree. Defendant is

16   represented by Special Assistant United States Attorney Daphne Banay. The

17   Court, having reviewed the administrative record and the parties’ briefing, is fully

18   informed. For the reasons discussed below, Plaintiff’s Motion, ECF No. 12, is

19   granted and Defendant’s Motion, ECF No. 17, is denied.

20                                    JURISDICTION

21
     ORDER ~ 1
 1             Plaintiff Alex G. 1 (Plaintiff), filed for supplemental security income (SSI) on

 2   March 23, 2010, alleging an onset date of May 4, 1988. Tr. 226-29, 251. Benefits

 3   were denied initially, Tr. 89-92, and upon reconsideration, 98-103. Plaintiff

 4   appeared at a hearing before an administrative law judge (ALJ) on April 8, 2014.

 5   Tr. 34-65. On May 14, 2014, the ALJ issued an unfavorable decision, Tr. 18-27,

 6   and on November 17, 2017, the Appeals Council denied review. Tr. 1-4. Plaintiff

 7   filed a complaint in the U.S. District Court for the Eastern District of Washington

 8   and on October 13, 2016, the Honorable Robert J. Whaley issued an order

 9   remanding the case for additional proceedings. Tr. 502-29.

10             After another hearing on July 17, 2017, Tr. 445-72, the ALJ issued a second

11   unfavorable decision on December 21, 2017. Tr. 426-37. The matter is now

12   before this Court pursuant to 42 U.S.C. § 1383(c)(3).

13                                         BACKGROUND

14             The facts of the case are set forth in the administrative hearing and

15   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner,

16   and are therefore only summarized here.

17

18
     1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
19
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
20
     decision.
21
     ORDER ~ 2
 1         Plaintiff was born in 1988 and was 29 years old at the time of the second

 2   hearing. Tr. 447. He left school after the tenth grade but was working toward a

 3   GED. Tr. 449. He has work experience cleaning computer components and in

 4   agricultural packing. Tr. 467. He testified he cannot work due to anxiety,

 5   depression, and anger. Tr. 453. His anxiety is sometimes so bad he vomits. Tr.

 6   453. When he is depressed, he does not want to do anything or talk to anyone. Tr.

 7   453. When he gets frustrated, he gets angry. Tr. 459. He gets angry pretty much

 8   every day. Tr. 459. He takes medication for depression and anxiety, but it does

 9   not help. Tr. 454. He tried to go to counseling but when he saw people waiting, he

10   became anxious and left. Tr. 455. When he tries to work, he does not last more

11   than a day or two. Tr. 456.

12                                 STANDARD OF REVIEW

13         A district court’s review of a final decision of the Commissioner of Social

14   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

15   limited; the Commissioner’s decision will be disturbed “only if it is not supported

16   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

17   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

18   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

19   (quotation and citation omitted). Stated differently, substantial evidence equates to

20   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

21
     ORDER ~ 3
 1   citation omitted). In determining whether the standard has been satisfied, a

 2   reviewing court must consider the entire record as a whole rather than searching

 3   for supporting evidence in isolation. Id.

 4         In reviewing a denial of benefits, a district court may not substitute its

 5   judgment for that of the Commissioner. Edlund v. Massanari, 253 F.3d 1152,

 6   1156 (9th Cir. 2001). If the evidence in the record “is susceptible to more than one

 7   rational interpretation, [the court] must uphold the ALJ’s findings if they are

 8   supported by inferences reasonably drawn from the record.” Molina v. Astrue, 674

 9   F.3d 1104, 1111 (9th Cir. 2012). Further, a district court “may not reverse an

10   ALJ’s decision on account of an error that is harmless.” Id. An error is harmless

11   “where it is inconsequential to the [ALJ’s] ultimate nondisability determination.”

12   Id. at 1115 (quotation and citation omitted). The party appealing the ALJ’s

13   decision generally bears the burden of establishing that it was harmed. Shinseki v.

14   Sanders, 556 U.S. 396, 409-10 (2009).

15                        FIVE-STEP EVALUATION PROCESS

16         A claimant must satisfy two conditions to be considered “disabled” within

17   the meaning of the Social Security Act. First, the claimant must be “unable to

18   engage in any substantial gainful activity by reason of any medically determinable

19   physical or mental impairment which can be expected to result in death or which

20   has lasted or can be expected to last for a continuous period of not less than twelve

21
     ORDER ~ 4
 1   months.” 42 U.S.C. § 1382c(a)(3)(A). Second, the claimant’s impairment must be

 2   “of such severity that he is not only unable to do his previous work[,] but cannot,

 3   considering his age, education, and work experience, engage in any other kind of

 4   substantial gainful work which exists in the national economy.” 42 U.S.C. §

 5   1382c(a)(3)(B).

 6         The Commissioner has established a five-step sequential analysis to

 7   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

 8   416.920(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s work

 9   activity. 20 C.F.R. § 416.920(a)(4)(i). If the claimant is engaged in “substantial

10   gainful activity,” the Commissioner must find that the claimant is not disabled. 20

11   C.F.R. § 416.920(b).

12         If the claimant is not engaged in substantial gainful activity, the analysis

13   proceeds to step two. At this step, the Commissioner considers the severity of the

14   claimant’s impairment. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant suffers from

15   “any impairment or combination of impairments which significantly limits [his or

16   her] physical or mental ability to do basic work activities,” the analysis proceeds to

17   step three. 20 C.F.R. § 416.920(c). If the claimant’s impairment does not satisfy

18   this severity threshold, however, the Commissioner must find that the claimant is

19   not disabled. 20 C.F.R. § 416.920(c).

20

21
     ORDER ~ 5
 1         At step three, the Commissioner compares the claimant’s impairment to

 2   severe impairments recognized by the Commissioner to be so severe as to preclude

 3   a person from engaging in substantial gainful activity. 20 C.F.R. §

 4   416.920(a)(4)(iii). If the impairment is as severe or more severe than one of the

 5   enumerated impairments, the Commissioner must find the claimant disabled and

 6   award benefits. 20 C.F.R. § 416.920(d).

 7         If the severity of the claimant’s impairment does not meet or exceed the

 8   severity of the enumerated impairments, the Commissioner must pause to assess

 9   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

10   defined generally as the claimant’s ability to perform physical and mental work

11   activities on a sustained basis despite his or her limitations, 20 C.F.R. §

12   416.945(a)(1), is relevant to both the fourth and fifth steps of the analysis.

13         At step four, the Commissioner considers whether, in view of the claimant’s

14   RFC, the claimant is capable of performing work that he or she has performed in

15   the past (past relevant work). 20 C.F.R. § 416.920(a)(4)(iv). If the claimant is

16   capable of performing past relevant work, the Commissioner must find that the

17   claimant is not disabled. 20 C.F.R. § 416.920(f). If the claimant is incapable of

18   performing such work, the analysis proceeds to step five.

19         At step five, the Commissioner should conclude, in view of the claimant’s

20   RFC, the claimant is capable of performing other work in the national economy.

21
     ORDER ~ 6
 1   20 C.F.R. § 416.920(a)(4)(v). In making this determination, the Commissioner

 2   must also consider vocational factors such as the claimant’s age, education and

 3   past work experience. 20 C.F.R. § 416.920(a)(4)(v). If the claimant is capable of

 4   adjusting to other work, the Commissioner must find that the claimant is not

 5   disabled. 20 C.F.R. § 416.920(g)(1). If the claimant is not capable of adjusting to

 6   other work, analysis concludes with a finding that the claimant is disabled and is

 7   therefore entitled to benefits. 20 C.F.R. § 416.920(g)(1).

 8         The claimant bears the burden of proof at steps one through four above.

 9   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to

10   step five, the burden shifts to the Commissioner to establish that (1) the claimant is

11   capable of performing other work; and (2) such work “exists in significant

12   numbers in the national economy.” 20 C.F.R. § 416.960(c)(2); Beltran v. Astrue,

13   700 F.3d 386, 389 (9th Cir. 2012).

14                                    ALJ’S FINDINGS

15         At step one, the ALJ found Plaintiff did not engage in substantial gainful

16   activity since March 23, 2010, the application date. Tr. 428. At step two, the ALJ

17   found that Plaintiff has the following severe impairments: cognitive disorder,

18   attention deficit disorder, depressive disorder, anxiety disorder (post-traumatic stress

19   disorder/panic disorder), alcohol abuse in sustained remission, and polysubstance

20   abuse. Tr. 429. At step three, the ALJ found that Plaintiff does not have an

21
     ORDER ~ 7
 1   impairment or combination of impairments that meets or medically equals the

 2   severity of a listed impairment. Tr. 429.

 3         The ALJ then found that Plaintiff has the residual functional capacity to

 4   perform a full range of work at all exertional levels but with the following

 5   nonexertional limitations: “He can understand, remember, and carry out simple work

 6   instructions and tasks learned through demonstration. He can have occasional

 7   superficial contact with co-workers and the general public. He can have occasional

 8   contact with supervisors. He needs a routine and predictable work environment.”

 9   Tr. 432.

10         At step four, the ALJ found that Plaintiff is capable of performing past

11   relevant work as an electronics worker. Tr. 436. Alternatively, after considering the

12   testimony of a vocational expert and Plaintiff’s age, education, work experience, and

13   residual functional capacity, the ALJ found there are jobs that exist in significant

14   numbers in the national economy that Plaintiff could perform such as industrial

15   cleaner, kitchen helper, or laundry worker. Tr. 436-37. Thus, at step five, the ALJ

16   concluded that Plaintiff has not been under a disability, as defined in the Social

17   Security Act, since March 23, 2010, the date the application was filed. Tr. 435.

18         ///

19         ///

20         ///

21
     ORDER ~ 8
 1                                           ISSUES

 2         Plaintiff seeks judicial review of the Commissioner’s final decision denying

 3   supplemental security income under Title XVI of the Social Security Act. ECF No.

 4   12. Plaintiff raises the following issues for review:

 5         1. Whether the ALJ properly found Plaintiff can perform past relevant work

 6             or other work;

 7         2. Whether the ALJ properly considered the opinion of a school psychologist;

 8         3. Whether the ALJ properly considered the lay witness statement;

 9         4. Whether the ALJ should have developed the record;

10         5. Whether the ALJ failed to properly assess the Listing 12.05 at step three;

11             and

12         6. Whether the ALJ properly considered Plaintiff’s symptom claims.

13   ECF No. 12 at 1.

14                                       DISCUSSION

15   A.    Step Four and Step Five

16         Plaintiff contends the ALJ erred at step four and step five of the sequential

17   evaluation by finding he can perform past relevant work or other work. ECF No.

18   12 at 4-5. At step four, the ALJ considers plaintiff’s ability to return to past

19   relevant work. 20 C.F.R. § 416.920(a)(4)(iv). The burden of proof lies with the

20   claimant at step four, but the ALJ still has a duty to make the requisite factual

21
     ORDER ~ 9
 1   findings to support his conclusions. Pinto v. Massanari, 249 F.3d 840, 844 (9th

 2   Cir. 2001); Social Security Ruling (S.S.R.) 82-62. “If a claimant shows that he or

 3   she cannot return to his or her previous job, the burden of proof shifts to the

 4   Secretary to show that the claimant can do other kinds of work.” Embrey v.

 5   Bowen, 849 F.2d 418, 422 (9th Cir.1988); 20 C.F.R. §§ 416.920(g), 416.960(c).

 6   The Commissioner may carry the step five burden by “eliciting the testimony of a

 7   vocational expert in response to a hypothetical that sets out all the limitations and

 8   restrictions of the claimant.” Andrews v. Shalala, 53 F.3d 1035, 1039 (9th

 9   Cir.1995). The vocational expert may testify as to: (1) what jobs the claimant,

10   given his or her residual functional capacity, would be able to do; and (2) the

11   availability of such jobs in the national economy. Tackett, 180 F.3d at 1101. The

12   ALJ’s hypothetical must be based on medical assumptions supported by substantial

13   evidence in the record that reflects all of the claimant’s limitations. Osenbrook v.

14   Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001).

15         The ALJ asked the vocational expert about a hypothetical person of

16   Plaintiff’s age, education, and work history with the following limitations:

17   “Assume this individual would be able to understand, remember and carry out

18   simple work instructions and tasks learned through demonstration, would be able

19   to have occasional superficial contact with co-workers and the general public,

20   occasional contact with supervisors, and would need a routine and predictable

21
     ORDER ~ 10
 1   work environment.” Tr. 467-68. The RFC finding includes limitations identical to

 2   those limitations in the hypothetical. Tr. 431. The vocational expert testified that

 3   the hypothetical individual could perform Plaintiff’s past work as an electronics

 4   worker or could perform other work as an industrial cleaner, kitchen helper, or

 5   laundry worker II. Tr. 468-69. The ALJ’s step four and step five findings

 6   regarding past relevant work and other work are consistent with the vocational

 7   expert’s testimony. Tr. 436-37.

 8         Notwithstanding, Plaintiff contends the vocational expert’s testimony

 9   regarding occasional contact with a supervisor requires a finding of disability.

10   ECF No. 12 at 4-5. Plaintiff notes that in vocational terms, the limitation of

11   “occasional” means occurring up to one-third of the workday. ECF No. 12 at 4

12   (citing POMS DI 25001.001). Plaintiff cites the vocational expert’s testimony that,

13   “[w]ithin the training period, it is typical to have up to frequent contact, maybe

14   up to two-thirds of the day, contact with a supervisor to provide that instruction.”

15   ECF No. 12 at 4 (citing Tr. 470, emphasis by Plaintiff). If this testimony means

16   that all training periods have up to frequent supervisor contact, the RFC limitation

17   to occasional supervisor contact would mean all work would be precluded.

18   However, the vocational expert testified that during training contact could be

19   “maybe up to” frequent. Tr. 470. “Maybe up to” frequent supervisor contact is not

20

21
     ORDER ~ 11
 1   the same as frequent supervisor contact, and thus frequent supervisor contact is not

 2   a requirement of all training periods.

 3         Moreover, Plaintiff omits the context of the vocational expert’s statement.

 4   Plaintiff’s counsel asked:

 5         In the second hypothetical assume you have an individual that is limited to
           simple routine tasks and, even after the training period, the person needs
 6         additional instructions that must be repeated and it must be demonstrated to
           that person. Is that type of extra repetition in instruction available in the
 7         unskilled work force?

 8   Tr. 470. Plaintiff’s hypothetical includes a limitation which is not part of the RFC:

 9   the person needs additional instructions which must be repeated and demonstrated

10   both during and after the training period. The vocational expert was asked, “Is that

11   type of extra repetition in instruction available?” Tr. 470. The vocational expert’s

12   full response is:

13         Within the training period, it is typical to have up to frequent contact,
           maybe up to two-thirds of the day, contact with a supervisor to
14         provide that instruction. Outside of the training period, it is typical
           for a supervisor to provide occasional contact meaning up to one-
15         third of the day, providing instruction, correction, et cetera. If they
           are needing additional instruction or correction outside of that
16         occasional, meaning one-third of their day, then you’re looking at
           more of a sheltered workshop.
17
     Tr. 470. Notably, the vocational expert said that during the training period, it is
18
     typical to have frequent contact with a supervisor “to provide that instruction.” Tr.
19
     470. The logical reference “that instruction” makes is to “additional instructions
20
     that must be repeated” in Plaintiff’s hypothetical. Since the ALJ did not include
21
     ORDER ~ 12
 1   “additional instructions that must be repeated” in the RFC, the vocational expert’s

 2   testimony about possible frequent supervisor contact during the training period is

 3   not applicable to the RFC.

 4         Furthermore, the specific jobs identified by the vocational expert as examples

 5   of jobs consistent with the RFC, including industrial cleaner (DOT 381.687-018),

 6   kitchen helper (DOT 318.687-010), and laundry worker II (DOT 361.685-018), are

 7   unskilled jobs for which the Dictionary of Occupational Titles (DOT) indicates that

 8   “Taking Instructions-Helping” is not a significant part of the job. See Cleaner,

 9   Industrial, DICOT 381.687-018 (G.P.O.), 1991 WL 673258; Laundry Worker II,

10   DICOT 361.685-018 (G.P.O.), 1991 WL 672987; and Kitchen Helper, DICOT

11   318.687-010 (G.P.O.), 1991 WL 672755. There is no basis to conclude that any of

12   these unskilled jobs would require more than occasional interactions with

13   supervisors, even during training. See Dean v. Berryhill, No. 1:17-CV-01297-BAM,

14   2019 WL 1170479, at *5 (E.D. Cal. Mar. 13, 2019) (noting no indication in DOT

15   that training period for unskilled jobs would require more than occasional contact

16   with supervisors) ; Losoya v. Berryhill, No. CV 16-8967-PLA, 2017 WL 4564701,

17   at *5 (C.D. Cal. Oct. 11, 2017) (noting that unskilled jobs “ordinarily involve

18   dealing primarily with objects, rather than with data or people”). This is supported

19   by the vocational expert’s previous testimony that the RFC including occasional

20   supervisor contact is consistent with multiple jobs, including Plaintiff’s past relevant

21
     ORDER ~ 13
 1   work of electronics worker, agricultural produce packer, and machine feeder, as well

 2   as other work of industrial cleaner, kitchen helper, and laundry worker. Tr. 467-69.

 3   Based on the foregoing, the Court concludes the ALJ properly considered the

 4   vocational expert’s testimony.

 5   B.    School Psychologist Carrie Bishop, M.A. Ed.

 6         Plaintiff contends the ALJ failed to properly consider the findings of Ms.

 7   Bishop, a school psychologist who evaluated Plaintiff in November 2009. ECF No.

 8   12 at 5-8; Tr. 308-16. After testing, Ms. Bishop found Plaintiff’s general cognitive

 9   ability is in the extremely low range with a full-scale IQ score of 69. Tr. 310. His

10   verbal comprehension and perceptual reasoning, his ability to sustain attention,

11   concentrate, and exert mental control, and his ability to process simple or routine

12   visual material without making errors were all found to be in the borderline range.

13   Tr. 310. Ms. Bishop made a number of recommendations: (1) that those closest to

14   Plaintiff provide a positive environment and reinforce positive behaviors; (2) before

15   commencing a task, Plaintiff should be reminded to think about what will be

16   necessary to complete it; (3) more structure should be implemented in Plaintiff’s

17   life, such as household responsibilities; (4) he should have a highly organized and

18   structured environment to keep his daily affairs in order, such as appointment books

19   and calendars; (5) in group settings, Plaintiff should sit in the front of the room and

20   use self-talk to stay focused; (6) to complete extensive or complex tasks, Plaintiff

21
     ORDER ~ 14
 1   should be trained to break them down into smaller tasks; (7) it may help to keep

 2   Plaintiff’s tasks brief and varied, and gradually increased in length; (8) Plaintiff was

 3   encouraged to study or work in an area with few visual and auditory distractions.

 4   Tr. 310-11.

 5         Plaintiff contends the ALJ “ignored” Ms. Bishop’s opinion and failed to

 6   accommodate her opinion in the RFC. ECF. No. 12 at 6-7. The regulations require

 7   that every medical opinion will be evaluated, regardless of the source. 20 C.F.R. §

 8   416.927(c). Contrary to Plaintiff’s assertion, the ALJ did not ignore Ms. Bishop’s

 9   opinion. The ALJ credited the IQ score of 69 obtained by Ms. Bishop and

10   referenced her report throughout the decision. Tr. 430, 432-35. Additionally, the

11   ALJ cited Ms. Bishop’s report and found, “I agree that the claimant had moderate

12   restriction in concentration, persistence, or pace, given the findings of tangentiality

13   and distraction.” Tr. 435. Therefore, the ALJ did not ignore or implicitly reject Ms.

14   Bishop’s report.

15         Plaintiff contends Ms. Bishop’s opinion “is not fully accommodated by the

16   RFC and would compel disability if fully credited.” ECF No. 12 at 6. It is not error

17   for the ALJ to omit limitations in a doctor's opinion that are not expressed as

18   functional restrictions. Valentine v. Comm'r of Soc. Sec. Admin., 574 F3d 685, 691–

19   92 (9th Cir 2009). The Valentine court found that notations in the section of the

20   doctor’s report entitled “Recommendations” were “neither a diagnosis nor a

21
     ORDER ~ 15
 1   statement of . . . functional capacity” because the doctor did not indicate that the

 2   claimant was “incapable of working except under the recommended conditions.” Id

 3   at 691–92. Here, Ms. Bishop’s conclusions are identified as “recommendations” and

 4   consist of suggestions or encouraged behaviors, not work restrictions. Tr. 310.

 5         For example, Plaintiff asserts Ms. Bishop “specifically found his tasks needed

 6   to be both brief and varied” and that the RFC is incomplete without including such

 7   limitations. ECF No. 12 at 7. Ms. Bishop stated, “[i]t may help to keep [Plaintiff’s]

 8   tasks brief, well within his attention span, and varied. Tasks may be gradually

 9   increased in length.” Tr. 311. The language “it may help” does not indicate a

10   functional limitation. Ms. Bishop “encouraged” Plaintiff to study or work in an area

11   with few visual or auditory distractions, but this is a recommendation and not a

12   statement that Plaintiff cannot work without such a restriction. Tr. 311. Similarly,

13   Ms. Bishop’s suggestion that Plaintiff’s “atmosphere [be] as supportive as possible,”

14   that Plaintiff be in a “positive environment,” and that he should be reminded to think

15   about what will be necessary to complete a task before commencing are not

16   restrictions on Plaintiff’s ability to work. Tr. 310-11; see Galindo v. Comm’r of Soc.

17   Sec. Admin., No. 6:14-CV-01221-ST, 2015 WL 7069664, at *5 (D. Or. Nov. 13,

18   2015) (finding physician’s statements that claimant would benefit from a supportive

19   work environment and frequent positive feedback were recommendations and not

20   limitations preventing competitive employment).

21
     ORDER ~ 16
 1         Furthermore, the RFC is “the most [a claimant] can still do despite his

 2   limitations.” 20 C.F.R. § 416.945(a)(1). The ALJ acknowledged a moderate

 3   restriction in concentration, persistence and pace “given the findings of tangentiality

 4   and distraction” in Ms. Bishop’s report and elsewhere in the record. Tr. 430. The

 5   ALJ is responsible for translating and incorporating clinical findings into a succinct

 6   RFC. See Stubbs–Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008).

 7   Accordingly, the RFC includes limitations to simple work instructions and tasks

 8   learned through demonstration and a routine and predictable work environment. Tr.

 9   432. Notwithstanding the foregoing, since this matter is remanded on other grounds,

10   on remand the ALJ should clarify the weight given to Ms. Bishop’s report and

11   explain how her findings were considered.

12   C.    Lay Witness

13         Plaintiff contends the ALJ failed to properly consider his mother’s testimony.

14   ECF No. 18 at 3-4. Plaintiff’s mother testified she observes Plaintiff having panic

15   attacks on a daily basis. Tr. 462-63. She testified that during a panic attack,

16   Plaintiff gets frustrated, paces, and goes through a lot of emotions. Tr. 463. His

17   mother said Plaintiff seems depressed all the time. Tr. 463. He gets “sentimental”

18   and talks about his difficulties getting a job. Tr. 463. She testified that he is not able

19   to stay focused. Tr. 463. For example, he will quit mowing the lawn halfway

20

21
     ORDER ~ 17
 1   through the task. Tr. 463. According to Plaintiff’s mother, he cannot do repetitive

 2   tasks for more than an hour. Tr. 463-64.

 3            An ALJ must consider the testimony of lay witnesses in determining whether

 4   a claimant is disabled. Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1053

 5   (9th Cir. 2006). Lay witness testimony regarding a claimant’s symptoms or how an

 6   impairment affects his ability to work is competent evidence and must be considered

 7   by the ALJ. If lay testimony is rejected, the ALJ “‘must give reasons that are

 8   germane to each witness.’” Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir, 1996)

 9   (citing Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993)). The ALJ gave little

10   weight to the testimony of Plaintiff’s mother. 2 Tr. 435.

11            The ALJ found Plaintiff’s mother’s descriptions are not entirely supported by

12   the evidence. Tr. 435. Inconsistency with medical evidence is a germane reason for

13   rejecting lay witness evidence. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir.

14   2005); Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001); Vincent v. Heckler, 739

15   F.2d 1393, 1395 (9th Cir. 1984). In rejecting Plaintiff’s mother’s testimony, the ALJ

16   found: “There is little to no documentation of observed panic attacks in the records.

17   The claimant also did not provide detailed descriptions of panic attacks during

18

19   2
         The ALJ erroneously referred to Plaintiff’s mother as Ms. Diegos in the decision.

20   Tr. 435-36.

21
     ORDER ~ 18
 1   appointments. His treatment record also did not describe him as particularly

 2   depressed. Rather, his depression was characterized as being in partial remission.”

 3   Tr. 435-36.

 4         Defendant concedes Plaintiff complained of panic attacks to Dr. Dougherty

 5   and that the record contains Plaintiff’s complaints of depression. ECF No. 17 at 7

 6   (citing Tr. 338, ECF No. 12 at 11). Thus, Defendant concedes the ALJ erred in

 7   rejecting the testimony of Plaintiff’s mother for those reasons. ECF No. 17 at 7.

 8   However, Defendant argues the error was harmless because the ALJ’s other bases

 9   for rejecting the testimony were valid. ECF No. 17 at 7-8. If an ALJ cites an

10   erroneous reason for rejecting lay witness testimony, the error may be harmless if

11   the ALJ also gave a valid reason which supports the ALJ’s rejection of the witness’s

12   testimony. See Valentine, 574 F.3d at 694.

13         Defendant first contends the ALJ properly found there is little to no

14   documentation of observed panic attacks in the record. ECF No. 17 at 8; Tr. 436.

15   Sometimes a lack of support from medical records is not a germane reason to give

16   little weight to lay witness observations. Diedrich v. Berryhill, 874 F.3d 634, 640

17   (9th Cir. 2017); see also see also Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir.

18   2009). “The fact that lay testimony and third-party function reports may offer a

19   different perspective than medical records alone is precisely why such evidence is

20   valuable at a hearing.” Id.; see also Smolen v. Chater, 80 F.3d 1273, 1289 (9th Cir.

21
     ORDER ~ 19
 1   1996). While it may be true that no provider observed a panic attack, this is not a

 2   sufficient reason for rejecting Plaintiff’s mother’s testimony. Panic attacks are

 3   episodic, and it was unreasonable for the ALJ to find that the testimony of Plaintiff’s

 4   mother is unreliable because Plaintiff never happened to have a panic attack during

 5   an appointment, especially since the treatment record in this case is somewhat

 6   limited.

 7         Defendant next contends the ALJ properly found Plaintiff’s depression was

 8   characterized as being in partial remission. Tr. 436. ECF No. 17 at 8. Defendant

 9   cites records from February 2016, January 2017, and February 2017 from Plaintiff’s

10   treating provider, Jeffrey Van Troba, PAC, which indicate Plaintiff was being

11   treated for “recurrent major depressive disorder, in partial remission.” Tr. 726-27,

12   732, 738-39. Plaintiff argues this is the same ground already conceded by

13   Defendant as improper, although the wording “is very slightly different.” ECF No.

14   18 at 4.

15         The ALJ found, “[h]is treatment record also did not describe him as

16   particularly depressed. Rather, his depression was characterized as being in partial

17   remission.” Tr. 436. The Court agrees with Plaintiff that the ALJ’s statement about

18   Plaintiff’s depression being in partial remission is part of the same finding that the

19   record did not describe Plaintiff as particularly depressed and is not a distinct reason

20   for rejecting Plaintiff’s mother’s testimony. ECF No. 18 at 4. Notwithstanding the

21
     ORDER ~ 20
 1   records indicating that Plaintiff’s depression was in partial remission, Defendant

 2   conceded that the ALJ erred in rejecting the testimony because Plaintiff’s treatment

 3   record did not describe him as particularly depressed.3 Because Defendant conceded

 4   the issue, the Court concludes this is not a legally sufficient reason for rejecting

 5   Plaintiff’s mother’s testimony.

 6            The reasons given for rejecting the testimony of Plaintiff’s mother are not

 7   legally sufficient. Although Plaintiff urges the Court to credit the testimony as true,

 8   ECF No. 12 at 12, the Court declines to do so. See Connett v. Barnhart, 340 F.3d

 9   871, 876 (9th Cir.2003) (holding court has flexibility in crediting testimony if

10   substantial questions remain as to credibility and other issues). On remand, the ALJ

11   shall reconsider the testimony of Plaintiff’s mother and provide a legally sufficient

12   explanation for the weight given to it.

13

14   3
         After conceding that the ALJ improperly found the treatment record did not

15   describe Plaintiff as particularly depressed, Defendant explained the concession

16   was based on Plaintiff’s “complaints of depression” in the record. ECF No. 17 at 7

17   (citing ECF No. 12 at 11); see Tr. 323, 330, 333, 337, 351, 353, 355, 371-72, 392,

18   723, 731, 740, 747. It is not clear that “complaints of depression” contradict the

19   “treatment record” mentioned by the ALJ. Nonetheless, Defendant’s concession

20   that the ALJ’s finding was incorrect is taken at face value by the Court.

21
     ORDER ~ 21
 1   D.    Duty to Develop the Record

 2         Plaintiff contends the ALJ erred by failing to develop the record. ECF No. 12

 3   at 12. In Social Security cases, the ALJ has a special duty to develop the record

 4   fully and fairly and to ensure that the claimant’s interests are considered, even when

 5   the claimant is represented by counsel. Tonapetyan v. Halter, 242 F.3d 1144, 1150

 6   (9th Cir. 2001); Brown v. Heckler, 713 F.2d 441, 443 (9th Cir.1983). The

 7   regulations provide that the ALJ may attempt to obtain additional evidence to

 8   resolve and inconsistency in the evidence, when the evidence is insufficient to make

 9   a disability determination, or if after weighing the evidence the ALJ cannot make a

10   disability determination. 20 C.F.R. §§ 416.917, 416.919a, 416.920b(2). Ambiguous

11   evidence, or the ALJ’s own finding that the record is inadequate to allow for proper

12   evaluation of the evidence, triggers the ALJ’s duty to “conduct an appropriate

13   inquiry.” Smolen, 80 F.3d at 1288; Armstrong v. Comm’r of Soc. Sec. Admin., 160

14   F.3d 587, 590 (9th Cir.1998).

15         Plaintiff contends the ALJ should have obtained an updated consultative

16   psychiatric examination. ECF No. 12 at 13. Plaintiff’s last consultative exam was

17   by Dr. Dougherty in 2010, Tr. 336-44, and the last psychological opinion in the

18   record is a reviewing opinion from 2012. Tr. 82-86. As Plaintiff notes, few medical

19   records have been added to the record since the ALJ’s first decision in 2014, and no

20   opinions regarding Plaintiff’s functioning. Tr. 723-52. Plaintiff’s treating provider

21
     ORDER ~ 22
 1   declined to give an opinion regarding disability. 4 Tr. 732. Plaintiff’s attorney

 2   requested a psychological exam at the second hearing. Tr. 471. Defendant contends

 3   Plaintiff should not be allowed to shift his burden to prove that he is disabled to the

 4   ALJ, and that the evidence is neither ambiguous nor inadequate for the ALJ’s

 5   decision. ECF No. 17 at 9-10.

 6            Since this matter is remanded on other grounds, and since it has been more

 7   than eight years since an examining opinion was rendered, the Court finds that on

 8   remand, the ALJ shall obtain a consultative psychological examination.

 9   E.       Listing 12.05B

10            Plaintiff contends he meets the criteria for disability due to intellectual

11   disability under Listing 12.05B of 20 C.F.R. Part 404, Subpart P, Appendix 1

12   (2017).5 ECF No. 12 at 14-18. The Listings describe “each of the major body

13

14   4
         Jeffrey Van Troba, PAC, stated in January 2017, “I do not feel that it is

15   appropriate at this point to complete disability paperwork.” Tr. 732.

16
     5
         The Listings are frequently revised. The Court evaluates Plaintiff’s impairment
17
     under the version of Listing 12.05B in effect at the time of the ALJ’s decision. See
18
     Revised Medical Criteria for Evaluating Mental Disorders, 81 Fed. Reg. 66138 n.
19
     1 (2016) (“We expect that Federal courts will review our final decisions using the
20
     rules that were in effect at the time we issued the decisions.”).
21
     ORDER ~ 23
 1   systems impairments [considered] to be severe enough to prevent an individual from

 2   doing any gainful activity, regardless of his or her age, education, or work

 3   experience.” 20 C.F.R. § 416.925. To “meet” a listed impairment, a claimant must

 4   establish that he has each characteristic of the listed impairment relevant to his

 5   claim. 20 C.F.R. § 416.926. Plaintiff bears the burden of establishing he meets a

 6   listing. Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005). If Plaintiff meets the

 7   listed criteria for disability, he is presumed to be disabled. 20 C.F.R. '

 8   416.920(a)(4)(ii).

 9         At the time of the ALJ’s decision, Listing 12.05 was met if Plaintiff’s

10   impairments matched three criteria:

11         1. Significantly subaverage general intellectual functioning evidenced
           by a or b:
12         a. A full scale (or comparable) IQ score of 70 or below on an
           individually administered standardized test of general intelligence; or
13         b. A full scale (or comparable) IQ score of 71–75 accompanied by a
           verbal or performance IQ score (or comparable part score) of 70 or
14         below on an individually administered standardized test of general
           intelligence; and
15
           2. Significant deficits in adaptive functioning currently manifested by
16         extreme limitation of one, or marked limitation of two, of the
           following areas of mental functioning:
17         a. Understand, remember, or apply information; or
           b. Interact with others; or
18         c. Concentrate, persist, or maintain pace; or
           d. Adapt or manage oneself; and
19

20

21
     ORDER ~ 24
 1         3. The evidence about your current intellectual and adaptive
           functioning and about the history of your disorder demonstrates or
 2         supports the conclusion that the disorder began prior to your
           attainment of age 22.
 3

 4   20 C.F.R. § Pt. 404, Subpt. P, App. 1 (2017).

 5         The ALJ considered Listing 12.05B and found Plaintiff obtained a full-scale

 6   IQ score of 69 during cognitive testing administered in 2009, so the requirement of

 7   Listing 12.05B1 is met. Tr. 432 (citing Tr. 308). The ALJ then found that Plaintiff

 8   did not meet all the requirements of subsection B because “there is no evidence of

 9   deficits in adaptive functioning prior to age 22.” Tr. 432. However, “deficits in

10   adaptive functioning prior to age 22” is not a requirement of Listing 12.05B in effect

11   at the time of the ALJ’s decision; it was a requirement of a prior version of Listing

12   12.05. 20 C.F.R. § Pt. 404, Subpt. P, App. 1 (2016). Thus, although the ALJ quoted

13   the correct version of Listing 12.05B in laying out the elements of the Listing, Tr.

14   431-32, the ALJ erred by applying an out-of-date version of the Listing to the

15   analysis of Plaintiff’s actual limitations.

16         Defendant contends the error is harmless because the ALJ made findings

17   demonstrating that the 12.05B3 criteria is not satisfied, regardless of the erroneous

18   reference to a prior version of the Listing. ECF No. 17 at 12. Subsection 3 of

19   12.05B requires “evidence about your current intellectual and adaptive functioning

20   and about the history of your disorder demonstrates or supports the conclusion that

21
     ORDER ~ 25
 1   the disorder began prior to your attainment of age 22.” 20 C.F.R. § Pt. 404, Subpt.

 2   P, App. 1 (2017). The ALJ noted Plaintiff was in a long-term relationship, had a

 3   young son, performed work at substantial gainful activity level before the protective

 4   filing date, and engaged in seasonal work during the relevant period. Tr. 432.

 5   Additionally, the ALJ referenced evidence that Plaintiff’s failure to finish high

 6   school was influenced by factors other than adaptive deficits. Tr. 432. However, the

 7   reference to “adaptive deficits” again suggests an error in the application of this

 8   subpart of the Listing since that phrase is no longer included in the applicable

 9   version of the Listing. The ALJ’s analysis of 12.05B3 is therefore insufficient.

10         Defendant further contends the error is harmless since the ALJ made a finding

11   that the Listing 12.05B2 criteria are not satisfied. ECF No. 17 at 12-13. If the

12   criteria of any one of the subparts is not met, then the Listing is not met. See 20

13   C.F.R. § 416.926; 20 C.F.R. § Pt. 404, Subpt. P, App. 1, § 12.05B (2017).

14   Subsection 12.05B2 requires significant deficits in adaptive functioning currently

15   manifested by an extreme limitation in one or marked limitations in two of the

16   following areas of mental functioning: (a) understand, remember, or apply

17   information; (b) interact with others; (c) concentrate, persist, or maintain pace; or (d)

18   adapt or manage oneself. The ALJ made findings regarding each of those

19   functional areas. Tr. 429-30.

20

21
     ORDER ~ 26
 1         However, because this matter is remanded on other grounds, because of the

 2   ALJ’s error in considering 12.05B3, and because the record will be further

 3   developed on remand, the Court need not determine whether the 12.05B2 findings

 4   are supported by substantial evidence. The ALJ shall reevaluate Listing 12.05B and

 5   re-analyze the appropriate version of the Listing on remand.

 6   F.    Symptom Claims

 7         Plaintiff contends the ALJ improperly discredited his symptom claims. ECF

 8   No. 12 at 18-20. An ALJ engages in a two-step analysis to determine whether a

 9   claimant’s testimony regarding subjective pain or symptoms is credible. “First, the

10   ALJ must determine whether there is objective medical evidence of an underlying

11   impairment which could reasonably be expected to produce the pain or other

12   symptoms alleged.” Molina, 674 F.3d at 1112 (internal quotation marks omitted).

13   “The claimant is not required to show that [his] impairment could reasonably be

14   expected to cause the severity of the symptom [he] has alleged; [he] need only

15   show that it could reasonably have caused some degree of the symptom.” Vasquez

16   v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

17         Second, “[i]f the claimant meets the first test and there is no evidence of

18   malingering, the ALJ can only reject the claimant’s testimony about the severity of

19   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

20   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

21
     ORDER ~ 27
 1   citations and quotations omitted). “General findings are insufficient; rather, the

 2   ALJ must identify what testimony is not credible and what evidence undermines

 3   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821 834 (9th

 4   Cir. 1995)); see also Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002)

 5   (“[T]he ALJ must make a credibility determination with findings sufficiently

 6   specific to permit the court to conclude that the ALJ did not arbitrarily discredit

 7   claimant’s testimony.”). “The clear and convincing [evidence] standard is the most

 8   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

 9   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

10   924 (9th Cir. 2002)).

11         In assessing a claimant’s symptom complaints, the ALJ may consider, inter

12   alia, (1) the claimant’s reputation for truthfulness; (2) inconsistencies in the

13   claimant’s testimony or between her testimony and her conduct; (3) the claimant’s

14   daily living activities; (4) the claimant’s work record; and (5) testimony from

15   physicians or third parties concerning the nature, severity, and effect of the

16   claimant’s condition. Thomas, 278 F.3d at 958-59.

17         First, the ALJ found Plaintiff received inconsistent specialized mental health

18   treatment and was non-compliant with medication. Tr. 433. Medical treatment

19   received to relieve pain or other symptoms is a relevant factor in evaluating pain

20   testimony. 20 C.F.R. § 416.929(c)(3)(iv)-(v). The ALJ is permitted to consider

21
     ORDER ~ 28
 1   the claimant’s lack of treatment in evaluating his symptom claims. Burch, 400

 2   F.3d at 681. Similarly, an unexplained, or inadequately explained, failure to seek

 3   treatment or follow a prescribed course of treatment may undermine a claimant’s

 4   subjective complaints. While there are any number of good reasons for not doing

 5   so, see e.g., 20 C.F.R. § 416.930(c); Gallant v. Heckler, 753 F.2d 1450, 1455 (9th

 6   Cir. 1984), a claimant’s failure to assert one, or a finding by the ALJ that the

 7   proffered reason is not believable, can cast doubt on the sincerity of the claimant’s

 8   symptom claims. Fair v. Bowen, 885 F.2d 597, 603-04 (9th Cir. 1989).

 9         Plaintiff contends the ALJ failed to consider barriers to Plaintiff’s treatment.

10   ECF No. 12 at 19. Defendant concedes the ALJ erred in this regard but contends

11   the error was harmless because the ALJ gave other clear and convincing reasons in

12   giving little weight to Plaintiff’s symptom claims. ECF No. 17 at 16. The Court

13   agrees the error is harmless. See Carmickle v. Comm’r of Soc. Sec. Admin., 533

14   F.3d 1155, 1162-63 (9th Cir. 2008). However, because this matter is remanded on

15   other grounds, on remand the ALJ should consider and discuss the barriers to

16   treatment found in the record and any supporting or contradictory findings.

17         Second, the ALJ found Plaintiff had few documented exacerbations of his

18   mental health symptoms. Tr. 433. While subjective pain testimony may not be

19   rejected solely because it is not corroborated by objective medical findings, the

20   medical evidence is a relevant factor in determining the severity of a claimant’s

21
     ORDER ~ 29
 1   pain and its disabling effects. Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

 2   2001); 20 C.F.R. § 416.929(c)(2). The ALJ discussed this finding in detail. Tr.

 3   433-34. Plaintiff contends this reasoning is equivalent to improper reasons given

 4   for rejecting Plaintiff’s mother’s testimony, discussed supra. The Court notes that

 5   the ALJ cited substantial evidence supporting this finding in addition to the office

 6   visit notes indicating Plaintiff’s depression was in partial remission. Tr. 433

 7   (citing Tr. 324-25, 353, 435), 726, 732, 738. However, on remand, the ALJ

 8   should readdress this issue in light of the error made in assessing the testimony of

 9   Plaintiff’s mother.

10         Third, the ALJ found Plaintiff’s substance use and reports of substance use

11   were inconsistent. Tr. 434. Conflicting or inconsistent testimony concerning

12   alcohol or drug use can contribute to an adverse finding regarding Plaintiff’s

13   subjective complaints. Thomas, 278 F.3d at 959; Verduzco v. Apfel, 188 F.3d

14   1087, 1090 (9th Cir. 1999). The ALJ detailed multiple instances of inconsistencies

15   in Plaintiff’s reports and behavior regarding alcohol use. Tr. 434-35. Defendant

16   argues the issue is “largely irrelevant” because the ALJ “admits substance use had

17   no effect on the finding of disability.” ECF No. 12 at 20. Nonetheless, Plaintiff’s

18   inconsistent reports and actions regarding substance use and treatment reasonably

19   undermine his symptom claims and the ALJ properly considered this evidence.

20

21
     ORDER ~ 30
 1         Fourth, the ALJ found Plaintiff’s subjective complaints are undermined by

 2   Dr. Dougherty’s opinion which was given great weight. Tr. 435. A medical

 3   opinion finding that a claimant can work undermines a claim of disabling

 4   limitations. See Stubbs-Danielson, 539 F.3d at 1175. The ALJ concluded that Dr.

 5   Dougherty’s opinion supports the finding of nondisability and the RFC finding.

 6   Tr. 435. The ALJ reviewed Dr. Dougherty’s findings and explained how they

 7   were credited and incorporated into the RFC. Tr. 435.

 8         Plaintiff contends the ALJ improperly considered Plaintiff’s reports about

 9   gang activity. ECF No. 12 at 20. The ALJ noted Plaintiff denied gang

10   involvement to Dr. Dougherty but made discussed gang activity in counseling. Tr.

11   339, 396, 435. The Court agrees with Plaintiff that past gang activity is not

12   relevant to Plaintiff’s disability claim. Notwithstanding, the error is minor in view

13   of the ALJ’s discussion of Dr. Dougherty’s opinion overall. To the extent the ALJ

14   erred, the error is harmless. See Carmickle, 533 F.3d at 1162; Stout, 454 F.3d at

15   1055; Batson v. Comm’r of Soc. Sec. Admin, 359 F.3d 1190, 1195-97 (9th Cir.

16   2004).

17                                     CONCLUSION

18         Having reviewed the record and the ALJ’s findings, this Court concludes the

19   ALJ’s decision is not supported by substantial evidence and free of harmful legal

20   error. The ALJ must reconsider the testimony the of Plaintiff’s mother and provide

21
     ORDER ~ 31
 1   legally sufficient reasons for the weight given to her testimony. The ALJ must also

 2   reevaluate and discuss the subparts of the relevant version of Listing 12.05B.

 3   Additionally, the ALJ should clarify and reconsider other findings in accordance

 4   with this order, including the weight given to the report of Ms. Bishop and the

 5   findings regarding Plaintiff’s symptom complaints. On remand, the ALJ shall

 6   obtain a consultative evaluation for an updated psychological opinion. After

 7   developing the record, the ALJ should make new findings, if appropriate.

 8         Accordingly,

 9         1. Plaintiff’s Motion for Summary Judgment, ECF No. 12, is GRANTED.

10         2. Defendant’s Motion for Summary Judgment, ECF No. 17, is DENIED.

11         3. This case is REVERSED and REMANDED for further administrative

12   proceedings consistent with this Order pursuant to sentence four of 42 U.S.C. §

13   405(g).

14         4. An application for attorney fees may be filed by separate motion.

15         IT IS SO ORDERED. The District Court Clerk is directed to enter this

16   Order and provide copies to counsel. Judgment shall be entered for Plaintiff and

17   the file shall be CLOSED.

18         DATED March 25, 2019.

19
                                                s/ Rosanna Malouf Peterson
20                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
21
     ORDER ~ 32
